Exhibit 10.2



 

 

[image_001.jpg] 

 

 

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AND PURSUANT TO THE PROVISIONS OF ARTICLE 4 BELOW, MAY NOT
BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND
UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAW OR, IN THE
OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE SATISFACTORY TO THE ISSUER OF
THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION IS
EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE COMMON STOCK

 

Company: Bluesphere Corporation

 

Holder: []

 

Warrants:     []                   

 

Exercise Price: $0.[] per share (the “Exercise Price”)

 

Issue Date: []

 

Term: See Section 4.1

 

THIS WARRANT CERTIFIES THAT, for value received as consideration pursuant to
that certain Subscription Agreement dated [], by and between the Company and
Holder (the “Subscription Agreement”), and for other good and valuable
consideration the sufficiency of which is hereby acknowledged, Holder is
entitled to purchase up to [] fully paid and non-assessable shares of the
Company’s shares of common stock (the “Shares”) at the Exercise Price, all as
set forth herein, subject to the provisions and upon the terms and conditions
set forth in this Warrant.

 

ARTICLE 1. EXERCISE.

 

1.1 Method of Exercise. Holder may exercise this Warrant by delivering a duly
executed Notice of Exercise in substantially the form attached as Appendix 1
hereto to the principal office of the Company. Holder shall also deliver to the
Company a check or wire transfer (to an account designated by the Company), for
the aggregate Exercise Price for the Shares being purchased.

 

 

 



35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com





 

 

[image_001.jpg]

 

 

 

1.2 [reserved]

 

1.3 Delivery of Certificate and New Warrant. Promptly after Holder exercises
this Warrant and the Company receives payment of the aggregate Exercise Price,
the Company shall deliver to Holder certificates for the Shares acquired and, if
this Warrant has not been fully exercised and has not expired, a new Warrant
representing the Shares not so acquired.

 

1.4 Replacement of Warrants. On receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of this Warrant and,
in the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and amount to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company shall
execute and deliver, in lieu of this Warrant, a new warrant of like tenor.

 

ARTICLE 2. ADJUSTMENTS TO THE SHARES.

 

2.1 Stock Dividends, Splits, Combinations, Etc. If the Company declares or pays
a dividend on the Shares payable in Common Stock, or other securities, then upon
exercise of this Warrant, for each Share acquired, Holder shall receive, without
cost to Holder, the total number and kind of securities to which Holder would
have been entitled had Holder owned the Shares of record as of the date the
dividend occurred. If the Company subdivides the Shares by reclassification or
otherwise into a greater number of shares or takes any other action which
increases the amount of stock into which the Shares are convertible, the number
of shares purchasable hereunder shall be proportionately increased and the
Exercise Price shall be proportionately decreased. If the outstanding shares of
the Company are combined or consolidated, by reclassification or otherwise, into
a lesser number of shares, the Exercise Price shall be proportionately increased
and the number of Shares shall be proportionately decreased.

 

2.2 Reclassification, Exchange or Substitution, Etc. Upon any reclassification,
exchange, substitution, or other event that results in a change of the number
and/or class of the securities issuable upon exercise or net exercise of this
Warrant, Holder shall be entitled to receive, upon exercise or net exercise of
this Warrant, the number and kind of securities and property that Holder would
have received for the Shares if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exercise or net exercise of this Warrant as a result of
such reclassification, exchange, substitution or other event that results in a
change of the number and/or class of securities issuable upon exercise or net
exercise of this Warrant.

 

2.3 Merger or Consolidation. Upon any capital reorganization of the Company’s
capital stock (other than a subdivision, combination, reclassification or
exchange of shares provided for elsewhere in this Section 2) or a merger or
consolidation of the Company with or into another corporation, then as a part of
such reorganization, merger or consolidation, provision shall be made so that
the Holder shall thereafter be entitled to receive upon the exercise of this
Warrant, the number and kind of securities and property of the Company, or of
the successor corporation resulting from such reorganization, merger or
consolidation, to which that Holder would have received for the Shares if this
Warrant had been exercised immediately before such reorganization, merger or
consolidation.

 

 

35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com



 

 

[image_001.jpg] 

 

 

 

2.4 Certificate as to Adjustments. Upon each adjustment of the Exercise Price,
the Company shall promptly notify Holder in writing, and, at the Company’s
expense, promptly compute such adjustment, and furnish Holder with a certificate
of its Chief Financial Officer or other officer setting forth such adjustment
and the facts upon which such adjustment is based. The Company shall furnish
Holder a certificate setting forth the Exercise Price in effect upon the date
thereof and the series of adjustments leading to such Exercise Price.

 

ARTICLE 3. COVENANTS OF THE COMPANY.

 

3.1 Notice of Certain Events. If the Company proposes at any time (a) to declare
any dividend or distribution upon any of its stock, whether in cash, property,
stock, or other securities and whether or not a regular cash dividend; (b) to
effect any reclassification or recapitalization of any of its stock; or (c) to
merge or consolidate with or into any other corporation, or sell, lease,
license, or convey all or substantially all of its assets, or to liquidate,
dissolve or wind up, then, in connection with each such event, the Company shall
give Holder: (1) at least three (3) days prior written notice of the date on
which a record will be taken for such dividend, distribution, or subscription
rights (and specifying the date on which the holders of Common Stock will be
entitled thereto) or for determining rights to vote, if any, in respect of the
matters referred to in (a) above; and (2) in the case of the matters referred to
in (b) and (c) above at least three (3) days prior written notice of the date
when the same will take place (and specifying the date on which the holders of
Common Stock will be entitled to exchange their Common Stock for securities or
other property deliverable upon the occurrence of such event).

 

3.2 No Stockholder Rights or Liabilities. Except as provided in this Warrant,
the Holder will not have any rights as a stockholder of the Company until the
exercise of this Warrant. Absent an affirmative action by the Holder to purchase
the Shares, the Holder shall not have any liability as a stockholder of the
Company.

 

3.3 Closing of Books. The Company will at no time close its transfer books
against the transfer of this Warrant or of any Shares issued or issuable upon
the exercise of this Warrant in any manner which interferes with the timely
exercise of this Warrant.

 

ARTICLE 4. MISCELLANEOUS.

 

4.1 Term. This Warrant is exercisable in whole or in part at any time and from
time to time on or before the earlier of 5:00 pm Israel Time on [].

 

4.2 Legends. This Warrant and the Shares (and the securities issuable, directly
or indirectly, upon conversion of the Shares, if any) shall be imprinted with a
legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR
HYPOTHECATED UNLESS AND UNTIL REGISTERED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAW OR, IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR TRANSFER,
PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

 

 

35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com



 

 

[image_001.jpg] 

 

 

 

4.3 Transfers. This Warrant and the Shares issuable upon exercise of this
Warrant (and the securities issuable, directly or indirectly, upon conversion of
the Shares, if any) may not be transferred or assigned in whole or in part
without compliance with applicable federal and state securities laws by the
transferor and the transferee (including, without limitation, the delivery of
investment representation letters and legal opinions reasonably satisfactory to
the Company, as reasonably requested by the Company). After compliance with all
restrictions on transfer set forth in this Section 4.3, and within a reasonable
time after the Company’s receipt of an executed Assignment Form in the form
attached hereto, the transfer shall be recorded on the books of the Company upon
the surrender of this Warrant, properly endorsed, to the Company at its
principal offices, and the payment to the Company of all transfer taxes and
other governmental charges imposed on such transfer. In the event of a partial
transfer, the Company shall issue to the new holders one or more appropriate new
warrants.

 

4.4 Notices. All notices and other communications from the Company to the
Holder, or vice versa, shall be deemed delivered and effective when given
personally or mailed by first-class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company or the
Holder, as the case may (or on the first business day after transmission by
facsimile) be, in writing by the Company or such Holder from time to time.
Effective upon receipt of the fully executed Warrant, all notices to the Holder
shall be addressed as set forth on the signature page hereto until the Company
receives notice of a change of address in connection with a transfer or
otherwise. Notice to the Company shall be addressed as set forth on the
signature page hereto until the Holder receives notice of a change in address.

 

4.5 Waiver. This Warrant and any term hereof may be changed, waived, discharged
or terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought.

 

4.6 Counterparts. This Warrant may be executed in counterparts, all of which
together shall constitute one and the same agreement.

 

4.7 Governing Law. This Warrant shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to its principles
regarding conflicts of law.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com

 

 



 [image_001.jpg]

 

 

 



Please indicate your acceptance of these terms by countersigning where indicated
below.

 

 

Bluesphere Corporation

 



 

________________________
By: Shlomi Palas
Title: CEO

 

 

 

Agreed and accepted:

 

 



[]

 



 

________________________



By:
Title: Authorized Signatory

 

 

 

 

35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com

 

 

[image_001.jpg] 

 

 



 

Appendix I

 

Notice of Exercise

 

To: Bluesphere Corporation
35 Asuta St.
Even Yehuda, Israel
40500
Attn: Shlomi Palas

 

Re: Notice of Warrant Exercise

 

The undersigned hereby gives notice of exercise of warrants under and pursuant
to that warrant agreement (the “Agreement”) dated [] between Bluesphere
Corporation (the “Company”) and the undersigned. In this connection, the
undersigned hereby elects to irrevocably purchase ____ shares of the Company’s
common stock and makes payment of $_______ representing the full purchase price
of such shares at the aggregate exercise price provided for in the Agreement.

 

 

 

Yours truly,

 

 

 

 

 

 

 

35 Asuta St. Even Yehuda, Israel 40500 | Tel: +972-9-8917438, Fax:
+972-9-8998615



London Office: Pall Mall 100 St. James London, SW1Y 5NQ UK | Tel:
+44-020-73213716



www.bluespherecorporate.com



 

